Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited expression of a range within a range (i.e. especially ---) of claims 2, 3 and 6 would be indefinite and deletion of the “especially ---” and separate claims with a narrower limitation are suggested.  Applicant failed to address the issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-3, 5, 7 and 8 are rejected under 35 U.S.C. 103 as obvious over EP 1832629 A1, or further in view of Roberts et al. (US 10,693,188).
The instant claim 1 further recites pores having diameters between 2 nm and 50 nm.
EP further teaches that reservoirs having average dimensions in the range of from 1 to 1000 nm at top of page 3.   Thus, the recited pores having diameters between 2 nm and 50 nm would be obvious.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
Applicant asserts that EP teaches nanoparticles coated with a polyelectrolyte shell formed by a laser-by-laser assembly of polyelectrolytes and corrosion inhibitor by pointing to claims 11, 15, 17 and 18.  But, EP further teaches that the inhibitor may be incorporated in the cavity or pores thereof which would make the claim 1 obvious.  See
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Although applicant admits that carbon nanotubes are taught in [0011], applicant asserts that EP teaches SiO2 or ZrO2 nanoparticles or halloysites in examples.  Again, see the above cited In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976).

Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain the carbon nanotubes having pores with diameters between 2 nm and 50 nm falling with scope of 1 to 1000 nm taught by EP or 13.7 nm taught by Roberts et al. in EP for obtaining the corrosion inhibitor further coated with layers polyelectrolytes since EP teaches such modifications as discussed above and since Roberts et al. teach a mesoporous carbon having an average por diameter of 13.7 nm absent showing otherwise.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1832629 A1, or further in view of Roberts et al. (US 10,693,188) as applied to claims 1-3, 5, 7 and 8 above, and further in view of Balachandra et al. (US 9,227,274).
The instant claim 4 further recites poly(allyl amine) hydrochloride over EP.
The poly(allyl amine) hydrochloride is known polyelectrolyte of the poly(allyl amine as taught by col. 5, lines 29-32 of Balachandra et al.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the poly(allyl amine) hydrochloride of Balachandra et al in EP since EP teaches poly(allyl amine) and polyelectrolyte and since the poly(allyl amine) hydrochloride is known polyelectrolyte of the poly(allyl amine) as taught by Balachandra et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1832629 A1, or further in view of Roberts et al. (US 10,693,188) as applied to claims 1-3, 5, 7 and 8 above, and further in view of Hong (US 8,557,388).
The instant claim 6 further recites vinyl acrylate and polyvinyl butyral as the primer over EP.
Hong teach a corrosion resistant primer layer of polyvinyl butyral at col. 14, lines 21-24.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known primers such as polyvinyl butyral taught by Hong in EP since EP teaches the primers and since the polyvinyl butyral is one of the art well-known primers as taught by Hong absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Applicant asserts that Hong teaches corrosion resistant coatings for leading edges of airfoils which would be a different technical field from that of EP.
Ex parte Talkowski, Appeal 2012-002290 (PTAB June 22, 2013) (informative opinion) explaining that analogous art is not necessarily limited to “two separate tests.”  (1) applicant’s field of endeavor and (2) the problem addressed by applicants.  
Also, see KSR International v. Teleflex, Inc. 550 U.S. at 419-20, where the Court observed that (italics added): In determining whether the subject matter of a … claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls.  What matter is the objective of the claim.  If the claim extends to what is obvious, it is … [unpatentable[ under § 103.  One of the ways in which a patent’s subject matter can be proved obvious is by noting that there existed at the time of the invention a known problem for which there was an obvious solution encompassed by the patent’s claims. 
Corrosion of metals would be the known problem.
EP teaches preventing corrosion of metals in [0001] and aluminum alloy substrate in [0027].  Hong teaches aluminum airfoil in example 1.
Thus, both EP and Hong teach basically same principle, prevention of corrosion on metals and thus a combination of EP and Hong would be proper contrary to the assertion.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1832629 A1, or further in view of Roberts et al. (US 10,693,188) as applied to claims 1-3, 5, 7 and 8 above, and further in view of WO 2013/083293 A1 and IN1539/MUM/2012 and

WO teaches the following steps in example 1.
1. Mixing a dispersion of powder in an aqueous solution and a solution of a
corrosion inhibitor in a reaction vessel.
2. The reaction vessel is evacuated using a vacuum pump.
3. The solution is centrifuged to remove excess corrosion inhibitor and dried.
Example 4 further teaches mixing the product of the example 1 with a polymer (polyamic acid solution).
Thus, the difference between the instant processing steps and that of WO would be further sonication of dispersion of powder in an aqueous solution, degassing (i.e. pre-degassing) of the dispersion of powder in an aqueous solution and the solution of a corrosion inhibitor before mixing and washing with water.
The sonication is one of the well-known methods in the art for obtaining well dispersed particle as taught by example 1 of IN in which ultrasonication is taught.
WO teaches the degassing the mixture which would imply that the dispersion of powder in an aqueous solution and the solution of a corrosion inhibitor before mixing comprise gas components.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the ultrasonication for the dispersion of powder in an aqueous solution of EP or EP and Roberts et al. and degassing thereof since the ultrasonication would be expected to release air entrapped in pores of the powder and further to degas the solution of a corrosion inhibitor before mixing since WO teaches the 
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Applicant simply asserts that the step of obtaining mesoporous carbon nanocontainers, compatibility and uniform distribution in the primer coating is an important factor without further elaboration.  Such general statement would have little probative value and applicant failed to show any unexpected result of the recited steps over the steps taught by WO.
A statement of counsel is not evidence.  In re Walters, 168 F.2d 79, 80 (CCPA 1948).   The applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979),

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as obvious over CN 106810993 A in view of EP 1832629 A1 and/or Roberts et al. (US 10,693,188).
2 used in example of CN.
Utilization of metal oxides such as SiO2 and carbon nanotubes having average pore dimensions in the range of from 1 to 1000 nm is known as taught by at top of page 3, [0011] and examples of EP.   
Roberts et al. teach a mesoporous carbon having an average pore diameter of 13.7 nm at col. 14, lines 50-52.
CN teaches a coating formulation comprising 60-80% of epoxy resin and 1-10% mesoporous container useful for coating various metal substrate in abstract which would meet claims 5 and 7 absent further limitation to a primer.  In other words, the epoxy resin would meet the primer.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize carbon nanotubes having average pore dimensions in the range of from 2 to 50 nm falling with scope of 1 to 1000 nm taught by EP and/or a mesoporous carbon having an average pore diameter of 13.7 nm taught by Roberts et al. in EP since utilization of metal oxides such as SiO2  as well as carbon nanotubes for storing the corrosion inhibitor is well known as taught by EP absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





THY/March 23, 2022                                                 /TAE H YOON/                                                                                  Primary Examiner, Art Unit 1762